      Case 2:19-cv-00048-NDF Document 56 Filed 07/29/19 Page 1 of 16

                                                                               FILED
                                                                        U.S. DISTRICT CGURl
                                                                       DISTRICT OF WYOHING

John H. Schneider, MD,MS-ADR                                          ?0!5JUL29 P- 1:37
Reg # 64084298                                                       STEPHAN HARRIS. CLEK.
Metropolitan Correction Center                                               CHEYENNE
808 Union St.
San Diego, CA 92101
Pro Se Defendant

                          IN UNITED SlVxTTS-DlSTRICT COURT
                            FOR THE DISTRICT OF WYOMING




                          IN UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING

 JIMMIE G. BILES, JR., MD,
                                                  CAUSE NO. 19-CV48'F
        Plaintiff


                                                       JOHN SCHNEIDER'S SECOND
 JOHN H. SCHNEIDER,MICHELLE R.                      AMENDED ANSWER,AFHRMATIVE
 SCHNEIDER,and MEDPORT,LLC,                         DEFENSES,AND SECOND AMENDED
                                                                COUNTERCLAIM
        Defendants



 JOHN H. SCHNEIDER,

        Counter-Claimant

 V.



 JIMMIE G. BILES,JR.,

        Counter-Defendant




       COME NOW John H. Schneider Jr., as a pro se Defendant and Counter-Plaintiff,

representing himself, hereby submits to the Court his second amended answer and second amended

counterclaim pursuant to F.R.C.P. 15(a)(1)(B). The court is notified that I, John H. Schneider, am

incarcerated at the Metropolitan Correction Center and must receive all legal correspondence


SECOND AMENDED ANSWER,AFFIRMATIVE DEFENSES,& SECOND AMENDED
COUNTERCLAIM                                                                               Page I
     Case 2:19-cv-00048-NDF Document 56 Filed 07/29/19 Page 2 of 16




certified to my attention for John H.Schneider via Bureau of Prisons special mail procedures. Upon

change of address, I shall prompdy notify the court during this litigation.

                         FIRST AMENDED ANSWER TO COMPLAINT


                                             PARTIES


    1. In response to the allegations contained in paragraph 1 of Plaintiffs Complaint, Defendant

       JOHN SCHNEIDER lacks the knowledge or information sufficient to form a belief as to the

       allegations of Paragraph 1 of the complaint, and therefore denies the same.

   2. Defendant JOHN SCHNEIDER admits the allegations contained in Paragraph 2 of

       Plaintiffs Complaint.

   3. Defendant JOHN SCHNEIDER admits the allegations contained in Paragraph 3 of

       Plaintiffs Complaint.

   4. Defendant JOHN SCHNEIDER admits the allegations contained in Paragraph 4 of

       Plaintiffs Complaint.

   5. Regarding Paragraph 5, MEDPORT LLC was a Wyoming Limited Liability Company

       registered to do business in Wyoming, but is now winding down its affairs under

       Wyoming statute. Defendant JOHN SCHNEIDER denies all other allegations contained

       in Paragraph 5.

   6. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 6 of

       Plaintiffs Complaint.

   7. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 7 of

       Plaintiffs Complaint.

   8. Defendant JOHN SCHNEIDER admits the allegations contained in Paragraph 8 of

       Plaintiffs Complaint.

   9. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 9 of
SECOND AMENDED ANSWER,AFFIRMATIVE DEFENSES,& SECOND AMENDED
COUNTERCLAIM                                                                               Page 2
   Case 2:19-cv-00048-NDF Document 56 Filed 07/29/19 Page 3 of 16




     Plaintiffs Complaint.

  10. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 10 of

     Plaintiffs Complaint.

  11. Regarding Paragraph 11, Defendant JOHN SCHNEIDER alone, except for website control

     and publication of all information created by employees of JTech Corporation of Bozeman,

     Montana^ controls the website www.healthcare'malpractice.com. Defendant JOHN

     SCHNEIDER denies all other allegations contained in Paragraph 11.                          -,

  12. Defendant JOHN SCHNEIDER admits the allegations contained in Paragraph 12 of

     Plaintiffs Complaint.

  13. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 13 of

     Plaintiffs Complaint. Medport had a past mailing address at the named address only.

  14. Defendant JOHN SCHNEIDER admits the allegations contained in Paragraph 14 of

     Plaintiffs Complaint.

  15. Defendant JOHN SCHNEIDER admits the allegations contained in Paragraph 15 of

     Plaintiffs Complaint.

  16. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 16 of

     Plaintiffs Complaint.

  17. In response to the allegations contained in paragraph 17 of Plaintiffs Complaint, Defendant

     JOHN SCHNEIDER lacks the knowledge or information sufficient to form a belief as to the

     allegations of Paragraph 17 of the complaint, and therefore denies the same.

                                  TURISDICnON AND VENUE


  18. Defendant JOHN SCHNEIDER realleges and incorporates by reference his answers to the

     previous allegations contained in the paragraphs above as though fully set forth herein.

  19. Defendant JOHN SCHNEIDER admits the allegations contained in Paragraph 19 of

SECOND AMENDED ANSWER,AFFIRMATIVE DEFENSES,& SECOND AMENDED
COUNTERCLAIM                                                                              Page 3
   Case 2:19-cv-00048-NDF Document 56 Filed 07/29/19 Page 4 of 16




     Plaintiffs Complaint.

  20. Regarding Paragraph 20, MEDPORT LLC was a registered Wyoming Limited Liability

     Company but is not currendy conducting business in the state of Wyoming or anywhere.

     Medport is in the process of winding down its affairs under Wyoming statute. Defendant

     JOHN SCHNEIDER denies the allegations contained in Paragraph 20 of Plaintiffs

     Complaint.

  21. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 21 of

     Plaintiffs Complaint.

  22. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 22 of

     Plaintiffs Complaint.

  23. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 23 of

     Plaintiffs Complaint.

  24. Regarding Paragraph 24, all information on referenced website, including but not limited to

     Jimmie Biles, is accurate, factual and independendy verifiable. Defendant JOHN

     SCHNEIDER denies the allegations contained in Paragraph 24 of Plaintiffs Complaint.

  25. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 25 of

     Plaintiffs Complaint.

  26. In response to the allegations contained in paragraph 26 of Plaintiffs Complaint, Defendant

     JOHN SCHNEIDER lacks the knowledge or information sufficient to form a belief as to the

     allegations of Paragraph 26 of the complaint, and therefore denies the same.

                      STATEMENT OF FACTS AND CONSPIRACY


  27. Defendant John H. Schneider realleges and incorporates by reference his answers to the

     previous allegations contained in the paragraphs above as though fully set forth herein.

  28. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 28 of


SECOND AMENDED ANSWER,AFFIRMATIVE DEFENSES.& SECOND AMENDED
COUNTERCLAIM                                                                              Page 4
    Case 2:19-cv-00048-NDF Document 56 Filed 07/29/19 Page 5 of 16




      Plaintiffs Complaint.

  29. Defendant JOHN SCHNEIDER admits Plaintiff sued JOHN SCHNEIDER, MICHELLE

      SCHNEIDER, and Lisa Fallen. Defendant JOHN SCHNEIDER denies remaining

      allegations contained in Paragraph 29 of Plaintiffs Complaint.

  30. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 30 of

      Plaintiffs Complaint.

  31. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 31 of

      Plaintiffs Complaint with respect to the contract settling the matter. The contract is void

      and unenforceable under Wyoming public policy because it is perpetual and lacks a definite

      term of existence. Otherwise, the terms of the unenforceable contract speak for themselves.

  32. Regarding Paragraph 32, Defendant JOHN SCHNEIDER denies he began a prison term on

      February 21, 2019, the actual date was February 19, 2019. Defendant JOHN SCHNEIDER

      admits his prison term is being served at the Metropolitan Correctional Center in San Diego,

      CA as the result of his guilty plea to bankruptcy fraud. However, JOHN SCHNEIDER

     currendy, through his Attorney Steve Preziosi, has filed an appeal requesting re-sentencing

      before the 9''' Circuit Court of Appeals due to ineffective assistance of counsel.
  33. In response to the allegations contained in paragraph 33 of Plaintiffs Complaint,Defendant

     JOHN SCHNEIDER lacks the knowledge or information sufficient to form a belief as to the

     allegations of Paragraph 33 of the complaint, and therefore denies the same.

  34. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 34 of

     Plaintiffs Complaint.

  35. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 35 of

     Plaintiffs Complaint.

  36. Regarding Paragraph 36,the referenced website is exclusively hosted and controlled by JTech


SECOND AMENDED ANSWER,AFFIRMATIVE DEFENSES,& SECOND AMENDED
COUNTERCIAJM                                                                               Page 5
   Case 2:19-cv-00048-NDF Document 56 Filed 07/29/19 Page 6 of 16




     communication of Bozeman, Montana and Defendant JOHN SCHNEIDER. As the sole

     owner of MEDPORT, LLC,JOHN SCHNEIDER took the website as a distribution from

     MEDPORT,LLC as part of the winding down process and continued to use the website for

     his own purpose and not as an asset of Medport, LLC, as Medport distributed all of its

     assets to JOHN SCHNEIDER prior to SCHNEIDER'S incarceration. Moreover, all

     revenue from the website was distributed solely to JOHN SCHNEIDER and not to Medport,

     LLC, and all costs to develop and market the website came direcdy from JOHN

     SCHNEIDER and not from Medport, LLC. Defendant JOHN SCHNEIDER denies the

     allegations contained in Paragraph 36 of Plaintiffs Complaint.

  37. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 37 of

     Plaintiffs Complaint.

  38. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 38 of

     Plaintiffs Complaint.

  39. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 39 of

     Plaintiffs Complaint.

  40. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 40 of

     Plaintiffs Complaint.

                                    FIRST CAUSE OF ACTION


                                    BREACH OF CONTRACT


  41. Defendant JOHN SCHNEIDER realleges and incorporates by reference his answers to the

     previous allegations contained in the paragraphs above as though fully set forth herein.

  42. Defendant JOHN SCHNEIDER admits the first sentence in Paragraph 42 of Plaintiffs

     Complaint and denies that the contract settled the matter, as this litigation reflects.

  43. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 43 of


SECOND AMENDED ANSWER,AFFIRMATIVE DEFENSES,& SECOND AMENDED
COUNTERCLAIM                                                                               Page 6
   Case 2:19-cv-00048-NDF Document 56 Filed 07/29/19 Page 7 of 16




     Plaintiffs Complaint as the terms of an unenforceable and void contract are not material.

  44. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 44 of

     Plaintiffs Complaint.

  45. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 45 of

     Plaintiffs Complaint.                                                                  ''

  46. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 46 of

     Plaintiffs Complaint.

  47. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 47 of

     Plaintiffs Complaint.

  48. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 48 of

     Plaintiffs Complaint.

  49. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 49 of

     Plaintiffs Complaint.

  50. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 50 of

     Plaintiffs Complaint.
                                                                                            ' I


  51. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 51 of

     Plaintiffs Complaint.

  52. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 52 of

     Plaintiffs Complaint.

  53. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 53 of

     Plaintiffs Complaint.

  54. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 54 of

     Plaintiffs Complaint.

  55. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 55 of


SECOND AMENDED ANSWER,AFFIRMATIVE DEFENSES,& SECOND AMENDED
COUNTERCLAIM                                                                            Page 7
   Case 2:19-cv-00048-NDF Document 56 Filed 07/29/19 Page 8 of 16




     Plaintiffs Complaint.

  56. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 56 of

     Plaintiffs Complaint.

  57. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 57 of

     Plaintiffs Complaint.

                              SECOND CAUSE OF ACTION


              INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

  58. Defendant JOHN SCHNEIDER realleges and incorporates by reference his answers to the

     previous allegations contained in the paragraphs above as though fully set forth herein.

  59. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 59 of

     Plaintiffs Complaint.

  60. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 60 of

     Plaintiffs Complaint.

  61. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 61 of

     Plaintiffs Complaint.

  62. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 62 of

     Plaintiffs Complaint.

  63. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 63 of

     Plaintiffs Complaint.

                               THIRD CAUSE OF ACTION


                                   JOINT ENTERPRISE

  64. Defendant JOHN SCHNEIDER realleges and incorporates by reference his answers to the

     previous allegations contained in the paragraphs above as though fully set forth herein.

  65. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 65 of

SECOND AMENDED ANSWER.AFFIRMATIVE DEFENSES,& SECOND AMENDED
COUNTERCLAIM                                                                              Page 8
   Case 2:19-cv-00048-NDF Document 56 Filed 07/29/19 Page 9 of 16




     Plaintiffs Complaint.

  66. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 66 of

     Plaintiffs Complaint.

  67. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 67 of

     Plaintiffs Complaint.

  68. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 68 of

     Plaintiffs Complaint.

  69. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 69 of

     Plaintiffs Complaint.

   REQUEST FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY

                                     INTUNCnON


  70. Defendant JOHN SCHNEIDER does not believe a response to Paragraph 70 is required,

     provided such a response is required, DefendantJOHN SCHNEIDER denies the allegations

     contained in Paragraph 70 of Plaintiffs Complaint.

  71. Defendant JOHN SCHNEIDER denies tlie allegations contained in Paragraph 71 of

     Plaintiffs Complaint.

  72. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 72 of

     Plaintiffs Complaint.

  73. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 73 of

     Plaintiffs Complaint.

  74. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 74 of

     Plaintiffs Complaint.

  75. Defendant JOHN SCHNEIDER does not believe a response to Paragraph 75 is required,

     provided such a response is required. DefendantJOHN SCHNEIDER denies the allegations


SECOND AMENDED ANSWER,AFFIRMATIVE DEFENSES,& SECOND AMENDED
COUNTERCLAIM                                                                      Page 9
   Case 2:19-cv-00048-NDF Document 56 Filed 07/29/19 Page 10 of 16




      contained in Paragraph 75 of Plaintiffs Complaint.

                                           DAMAGES


  76. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 76 of

      Plaintiffs Complaint.

  77. Defendant JOHN SCHNEIDER denies the allegations contained in Paragraph 77 of

      Plaintiffs Complaint.

                                     AFHRMATIVE DEFENSES

  1. Plaintiff Biles fails to state a claim upon which relief can be granted because no breach of

  contract has occurred by Defendant Schneider.

  2. Plaintiff fails to state a claim upon which relief can be granted because the information in

  question is already in the public domain.

  3. Plaintiffs claims is barred by the doctrine of waiver because the information in question

  has been published in public court files and documents or newspapers since at least December

  14, 2010.

  4. Plaintiffs claims are barred by illegality and violation of public policy to the extent it

  attempts to stifle or frustrate the Wyoming Board of Medicine from exercising its authority

  under W.S.§ 33-26-202.

  5. Plaintiffs claims are void for vagueness to the extent the term disparagement is ambiguous.

  6. Plaintiffs claims are barred to the extent Plaintiff has suffered no discemable loss in credit,

  esteem, regard or confidence that Plaintiff might have enjoyed prior to the acts in question.

  7. Defendant Schneider asserts that the liquidated damages clause of the contract at issue is

  an unenforceable penalty because it imposes an obligation that is extravagant, exorbitant or

  unconscionable. Such clause is disproportionate to any legitimate business interest held by

  Plaintiff and is not a genuine pre-estimate of loss.


SECOND AMENDED ANSWER,AFFIRMATIVE DEFENSES,& SECOND AMENDED
COUNTERCLAIM                                                                                 Page 10
   Case 2:19-cv-00048-NDF Document 56 Filed 07/29/19 Page 11 of 16




  8. Plaintiff has suffered no legally cognizable loss attributable to the acts or omissions of

  Defendant Schneider.
                                                                                                     'i



  9. Plaintiffs alleged injuries and damages were caused in whole or part by the acts or

  omissions of others for whose conduct Defendant Schneider is not responsible.

  10. There is no proximate cause between any action on the part of Defendant Schneider and

  Plaintiffs alleged damages.

  11. Plaintiffs damages claims are barred because they are speculative and unsubstantiated.

  12. Plaintiff fails to allege with specificity their special damages.

  13. Plaintiffs claims are barred by the doctrine of unclean hands.

  14. Plaintiffs claims are barred by the doctrine of estoppel and collateral estoppel.

  15. Plaintiffs claims are barred by the doctrine of laches.

  16. Plaintiffs claim for Intentional Infliction of Emotional Distress fails to state a claim for

  which relief can be granted.                                                                       ''

  17. Plaintiffs claims are barred because the contract in question is void and unenforceable

  and in violation of Wyoming public policy and common law because it is of perpetual or

  indefinite duration and impermissibly restricts Schneider's Constitutional Rights to Free

  Speech.

  18. At the time offihng this Answer, Defendant Schneider has neither commenced nor

  completed discovery in this action. Defendant Schneider hereby gives notice that he intends to

  rely upon any other and additional defenses that may become available or appear during or as

  a result of the discovery proceedings in this action and hereby reserves his right to amend his

  First Amended Answer and Affirmative Defenses to the Complaint to assert such defenses.



                             SECOND AMENDED COUNTERCLAIM



SECOND AMENDED ANSWER,AFFIRMATIVE DEFENSES,& SECOND AMENDED
COUNTERCLAIM                                                                                 Page 11
   Case 2:19-cv-00048-NDF Document 56 Filed 07/29/19 Page 12 of 16




             Wyoming Uniform Declaratory Tudgments Act. W.S. SS 1-37-101 et. seq.

  1. Defendant and counter-PlaintiffJohn H.Schneider notifies the court of this counterclaim

     under the Wyoming Uniform Declaratory Judgments Act against counter-defendant Biles

     requesting this court construe the yalidity of the Setdement Agreement.                    ''

  2. The Settlement Agreement entered by the parties around May 12, 2012 neither contains

     nor implies a term of existence, performance, or termination, and is therefore of perpetual

     or indefinite duration.


  3. Schneider neyer expected to be bound to the Settlement Agreement perpetually or for an

     indefinite term, as Schneider sought to publish a yariety of materials to adyertise

     Schneider's medical malpractice eyaluation and altematiye dispute resolution services in

     exercise of Free Speech rights under the Wyoming and United States Constitutions.

  4. It is unreasonable for Biles to expect the Settlement Agreement to be of unlimited

     duration when the Setdement Agreement contains no specific clause to this effect and any

     harm to Biles from eyents he engaged in nearly a decade ago is remote and speculatiye.

  5. Counter-Plaintiff John H.Schneider requests a determination by this court under

     applicable sections of the Wyoming Uniform Declaratory Judgments Act(W.S.§§ 1-37-

     103, 1-37-103 and W.S. 1-37-107) that the Setdement Agreement entered around May 12,

     2012 is yoid and unenforceable as contrary to Wyoming public policy and common law

     against indefinite or perpetual contracts.

  6. Counter-Plaintiff John H. Schneider requests this Court declare the Setdement Agreement

     yoid and unenforceable, or terminated after a reasonable duration haying already passed,

     and accordingly dismiss Biles' claims against him.



SECOND AMENDED ANSWER,AFFIRMATIVE DEFENSES,& SECOND AMENDED
COUNTERCLAIM                                                                               Page 12
     Case 2:19-cv-00048-NDF Document 56 Filed 07/29/19 Page 13 of 16




    7. John H.Schneider requests the court further dismiss all claims against Medport, LLC and Michelle

        Schneider as entwined entities, and find Biles allegations and definition of"The Schneider

        Defendants" to be a fiction without merit or substance.



WHEREFORE,counter-Plaintifif Schneider requests the following relief:

        1. A determination by this Court that the Setdement Agreement is void and

            unenforceable, or has terminated or expired, pursuant to the Wyoming Uniform

            Declaratory Judgments Act.

        2. Judgment against Biles for general damages in an amount consistent with the

            allegations contained herein and to be proven at trial.

        3. Judgment against Biles for special damages in an amount consistent with the

            allegations contained herein and to be proven at trial.

        4. Judgment against Biles for exemplary and punitive damages in an amount consistent

            with the allegations contained herein to be proven at trial.

       5. Judgment against Biles for costs, interest, and such other and further relief as the Court

            deems just and reasonable.


                                   DEMAND FOR TURY TRIAL


    Defendant and Counter-Plaintiff John H. Schneider, as pro se litigant, requests this matter be

tried before a jury.

                                 {SIGNATURE PAGE FOLLOWS)




SECOND AMENDED ANSWER,AFFIRMATIVE DEFENSES,& SECOND AMENDED
COUNTERCLAIM                                                                                     Page 13
Case 2:19-cv-00048-NDF Document 56 Filed 07/29/19 Page 14 of 16




                                             A>oO $^ujor>^ k>vy
     ^otio Ai«                        ^^A0                        -4-Ut^
     c^Ale ■'        /ft



                                                     iAjO
     Case 2:19-cv-00048-NDF Document 56 Filed 07/29/19 Page 15 of 16




                                  CERTIFICATE OF SERVICE



       I, Julie Nelson, hereby certify that on the 25'^ day ofJuly 2019, a copy of the foregoing
document was served via first class mail to the following persons:

R. Daniel Fleck
M.Kristeen Hand
THE SPENCE LAW FIRM, LLC
15 South Jackson
P.O. Box 548
Jackson, WY 83001
T: 307.733.7290
F: 307.733.5248
Attorneys for Plaintiff

Anna Reeves Olson, #6-3692
Park Street Law Office
242 So. Park Street
Casper, WY 82601
(307) 265-3843
(307) 235-0243 facsimile
aro@parkstreedaw.com
Attorney for Plaintiff

Via Personal Delivery to:

Granite Peak Law PLLC
Adam H. Owens
Gregory Costanza
2320 W.Main St., Ste. 6A
Bozeman, Montana 59718
T: 406.530.9119
F: 406.794.0750
E: adam@granitepeaklaw.com;
gregory@granitepeaklaw.com
Attorneys for Medport, LLC


                                                     Julie Nelson




SECOND AMENDED ANSWER,AFFIRk4ATIVE DEFENSES,&.SECOND AMENDED
COUNTERCLAIM                                                                                Page 14
Case 2:19-cv-00048-NDF Document 56 Filed 07/29/19 Page 16 of 16

                                                                     $1,450
                                                                  us POSTAGE
                                                                  FIRST-CLASS
                                                                   FROM 59715
                                                                   JUL 25 2019

                                                                       enacia




        Granite Peak Law, PLLC
        PO Box 635
        Bozeman MT 59771-0635



            Johanna Gahk
            Deputy Clerk
            US District Court of Wyoming
            2120 Capitol Ave Ste 2131
            Cheyenne WY 82001-3658
